Citation Nr: 1644476	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-21 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to June 1962.  He also had subsequent service in the U.S. Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's statements of noise exposure during service are credible.

2. Tinnitus is reasonably attributable to in-service noise exposure.

3. The Veteran's bilateral hearing loss did not have onset in service, did not manifest to a compensable degree within a year of separation from service, and was not otherwise caused by or related to his active service.



CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. Bilateral hearing loss was not incurred in, or aggravated by, service and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claims.  The Veteran was provided with the relevant notice and information for establishing claims for service connection for hearing loss and tinnitus in a letter sent to the Veteran in April 2011 prior to the initial adjudication of his claims for service connection.  This letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartment v. Nicholson, 19 Vet. App. at 473.   Accordingly, the Board finds that the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and a VA examination report.  The Board notes that during the Veteran's August 2016 hearing, the Veteran's representative indicated that a new examination was warranted as most recent VA examination was conducted in 2011.  The VA examination contains a description of the history of the Veteran's current disability; considers the relevant medical facts and principles; and provides an opinion regarding the nature and etiology of the Veteran's bilateral hearing loss; therefore, the Board finds that the opinion provided is adequate to resolve the issue on appeal.  The Veteran has not identified any outstanding, relevant records in relation to his claim for hearing loss.  Thus, VA's duty to assist with respect to obtaining relevant records and providing a VA examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in August 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned identified the issue on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

The Veteran has been given ample opportunity to present evidence and argument in support of his claims for service connection.  The Board finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2015).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015).

Service connection may be presumed for certain diseases, including sensorineural hearing loss, where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service Connection for Tinnitus 

After reviewing the evidence in its entirety, the Board finds service connection for tinnitus is warranted.

The record indicates that the Veteran performed duties as a ship electrician's mate aboard the USS Great Sitkin (AE17) during his active service.  At his Board hearing, the Veteran testified that his duties included regularly standing switchboard watch in the engine room while the ship was underway.  He indicated that the ship was frequently underway between 1960 and 1962, and that the engine room would become very noisy during these periods.  During his switchboard watches, the Veteran reported that the 300-kilowatt generator would make high pitch noises next to his left ear.  In his December 2012 notice of disagreement, the Veteran also indicated that, during general quarters and gunnery practice, his battle station was the emergency generator room.  He indicated that the emergency generator room was right under the aft 3'' gun mount, which often caused significant noise.  

On the Veteran's application for service connection, he indicated that his tinnitus began in January 1962 prior to his separation from service.  During his August 2011 VA examination, he reported onset of tinnitus in the 1990s.  The VA examiner noted that this was at least 20 years after the end of his active military service and was nearly 10 years after the end of his reservist service.  Based upon the reported onset date, the examiner concluded that the Veteran's was less likely than not due to his active service, and that the condition was at least as likely as not due to his hearing loss because tinnitus is known to be a symptom associated with hearing loss.  In his subsequent notice of disagreement, however, the Veteran reported that there had been a misunderstanding.  He stated that he had tried to inform the examiner that he did not know the meaning of the word tinnitus till the 1990s, but that his symptoms had been present since service.  

The Board finds the Veteran's statements regarding noise exposure during service to be credible.   Further, the Board finds the Veteran is competent to provide a diagnosis of tinnitus, and finds that his statements regarding the condition's existence since service to be credible.  See Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Board finds that the Veteran's opinion regarding the etiology of his tinnitus to outweigh the opinion of the VA examiner, because the examiner's opinion does not account for his in-service symptoms or onset date recorded on his initial application for service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As such, the benefit of the doubt is resolved in favor of the Veteran by finding that the Veteran's current tinnitus had its onset during his active service.  38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

As noted above, the Veteran performed duties that often required him to be in or near the engine room, while the ship was underway.  As such, the Board concedes that noise exposure is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(d).  However, this alone does not provide a basis to grant service connection.  The evidence must demonstrate a current disability that is related to a disease or injury in service.  After reviewing the claims folder in its entirety, the Board finds that the evidence does not demonstrate that the Veteran's bilateral hearing loss is related to service. 

The Veteran has offered multiple statements about why he believes that his current hearing loss disability is related to his period of active service.  During his 2016 Board hearing, the Veteran noted that he believed his active service is likely the reason for his current hearing loss because his treatment records indicate that his left ear hearing loss is of a greater degree than his right ear hearing loss.  He indicated that during service the noise exposure that he was exposed to most frequently was from a 300-kilowatt generator that was operating immediately to his left.  He also stated much of his subsequent occupational noise exposure was related to driving a truck with the windows open, but the primary source of noise from this occupation was an exhaust that was located on the right hand side of the truck.  The Veteran stated the combination of the severity of his left ear hearing loss with primarily left-sided noise exposure during his active service has led him to believe that his hearing loss was likely related to his service in the Navy.  

The Veteran also stated that the medical evidence of record did not demonstrate a diagnosis of hearing loss until approximately 20 years after he separated from active service, but that the "age related weakening of my hearing you might say that brought out my hearing loss, which was actually initiated during my service."

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Board notes that the Veteran has a current diagnosis of bilateral sensorineural hearing loss, and that the Veteran was exposed to significant noise exposure during his active service.  The Board finds the Veteran's statements regarding noise exposure during his active service, particularly related to his shifts in the engine room, to be credible.  Despite the Veteran's credible reports of noise exposure during service, the evidence of record weighs against a finding that any hearing loss disability was present during his active service, or within a year of his separation from active service.   

While sensorineural hearing loss is considered a "chronic" disease under 38 C.F.R. § 3.309(a), service connection based upon the presence of a chronic condition and continuity of symptomatology is not warranted in the Veteran's claim.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The evidence weighs against a finding that a hearing loss disability was present during his active service.  The Veteran's medical treatment records during service do not reflect the presence of a hearing loss disability at that time.  Further, audiological examinations related to his reserve service in 1966 and 1968 do not reflect the presence of a hearing loss disability within several years of separation from service.    

To the extent that the Veteran has provided the opinion that his hearing loss was present during service, the Board finds that the Veteran is not competent to provide a diagnosis of a hearing loss disability for VA purposes.  The Veteran is competent to report observable symptoms, such as reduced hearing acuity, see Layno, 6 Vet. App. 465; however, he is not competent to diagnose hearing loss according to VA regulations.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology. See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  Here, none of the competent evidence of record indicates the presence of a hearing loss disability at least until the Veteran's examination in June 1981, years after the Veteran separated from active service.  Moreover, numerous audiological exams conducted between separation from service and June 1981 provide evidence indicating that a hearing loss disability was not present at that time.  In light of the above, the Board finds that the Veteran has not continuously experienced a hearing loss disability since service, or within a year of separation from service. 

Thus, while sensorineural hearing loss has been diagnosed post-service, it is necessary to establish a link between any current hearing loss and his in-service noise exposure.  In Hensley, the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  5 Vet. App. at 159-160.

Unfortunately, the competent evidence of record also does not support that the Veteran's current bilateral hearing loss is causally related to his active service.  The only competent medical opinion on whether a nexus exists between the Veteran's active service and his current hearing loss was provided by the August 2011 VA examiner.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss for VA purposes; however, after review of the claims file, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of the Veteran's active duty service.  The examiner stated that this opinion was based upon review of the Veteran's service treatment records and frequency specific hearing evaluations conducted during the Veteran's active service that indicated normal hearing sensitivity in both ears with no significant changes in hearing thresholds.  The examiner also stated that the findings of the 1981 audiological examination indicated hearing loss that occurred sometime after his separation from active service. 

To the extent that the Veteran has provided an opinion regarding a nexus between his current hearing loss and his period of active service, the Board finds that the Veteran is not competent to provide an opinion of a causal relationship between in-service noise exposure and a current diagnosis of a hearing loss disability.  The Board finds that the etiology of the Veteran's current hearing loss falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377. Consequently, the Veteran's opinion that purports to relate his hearing loss disability to active service is of no probative value. 

The Board notes that the Veteran has argued that a February 2005 article "Statistical Analysis of Hearing loss Among Navy Personnel" is supportive of his claim.  The article states that permanent hearing loss is one of the most common disabilities among sailors, and that although noise-induced injury is preventable by limiting exposure it is generally irreversible once it occurs.  While data indicates that many naval personnel suffer from hearing loss as a result of their active service, none of the probative medical evidence specific to this Veteran indicates he suffered a permanent hearing disability as a result of his active service, despite his conceded exposure to acoustic trauma during his active service.  Accordingly, the Board finds the evidence provided from this article to be of less probative value than the opinion provided by the 2011 VA examiner.   

The Veteran has also argued that a 2003 Board decision was supportive of his claim for service connection.  However, it does not provide persuasive support for the Veteran's claim.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered non-precedential in nature.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, the facts of that particular decision do not have bearing on the probative evidence of record in the Veteran's case does not demonstrate either an in-service hearing loss disability or provide a nexus between the circumstances of his active service and his current hearing loss disability.  While the Board has considered the prior Board decision, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case are determinative.

While the Board is sympathetic to the Veteran's claim and concedes that the Veteran was exposed to acoustic trauma during his service, the weight of the evidence indicates that this exposure did not result in his current hearing loss disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.102; Gilbert, at 54. 


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


